DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-20 are pending.
	
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pehr Jansson on June 14, 2022.

5.	CLAIMS:
Please amend claims as follows:
13. (Currently Amended) An integrated circuit comprising: a secure element device, having: 
at least one processor; 
at least one communication interface; 
at least one memory; and 
at least one bus access controller, wherein the bus access controller defines at least a first area, a second area, and a secure area in the at least one memory, wherein: 
- the first area having access rights allowing a first loader program, stored in the first area and capable of loading a program package into the second area, to load the program package into the second area, 
- the secure area comprises a secret authentication key solely accessible from within the secure area, exclusively for authentication initiated from the second area, and capable of authenticating the program package loaded in the second area, 
- after successful authentication of the program package loaded in the second area, the access right of the first area is permanently changed in Page 4 of 12Amendment dated May 13, 2022such a way that a program in the first area can never again load into the second area.


Response to Arguments
6.	Applicant’s arguments filed on May 13, 2022 have been fully considered and they are persuasive.

Allowable Subject matter
7.	Claims 1-20 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1 and 13 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 6-12 of the remarks filed on May 13, 2022. The prior art of record do not teach a memory having a first area, second area, and a secure area, wherein the first memory area stores a first loader configured to load a program package application into a second memory and wherein the secure area stores a secret authentication key used for performing authentication from the second area of the program package loaded into second memory area; in response to a success authentication, modifying access rights of the program package to access the first memory area so that the program loader is no longer able to load into the second memory area. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-12 and 14-20 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Koeberl et. al. (TrustLite: A security Architecture for Tiny Embedded Devices) discloses providing hardware security by using a simple secure loader sequence which can provide root of trust for attestation. However, Koeberl does not teach a memory having a first area, second area, and a secure area, wherein the first memory area stores a first loader configured to load a program package application into a second memory and wherein the secure area stores a secret authentication key used for performing authentication from the second area of the program package loaded into second memory area; in response to a success authentication, modifying access rights of the program package to access the first memory area so that the program loader is no longer able to load into the second memory area. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/KENNETH W CHANG/
Primary Examiner, Art Unit 2438